Citation Nr: 1435977	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral vision loss/eye condition.

3.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 through May 1975 with additional service as a reserve member through August of 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the Veteran's claim for service connection for bilateral hearing loss and denied service connection for bilateral vision loss and chronic headaches.  The Veteran has perfected a timely appeal of this decision.

The Veteran testified during an August 2013 hearing that was held at the Nashville RO.  A transcript of this testimony is associated with the record.

The issue of the Veteran's entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2004 rating decision denied the Veteran's claim for service connection for bilateral hearing loss; notice of that decision was mailed to the Veteran on February 27, 2004; and the Veteran did not subsequently seek an appeal of that decision.
 
2.  The Veteran's current request to reopen his claim for service connection for bilateral hearing loss was received in April 2010.
 
3.  The evidence associated with the claims file since the RO's February 2004 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's hearing loss is related to his active duty service and/or acoustic trauma sustained during active duty for training during his reserve service, and moreover, raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.

4.  During his August 2013 Board hearing, the Veteran advised on the record that he wished to withdraw his claims for service connection for bilateral vision loss/eye condition and service connection for chronic headaches.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's final February 2004 decision is new and material, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The Veteran's substantive appeal as to the issues of entitlement to service connection for bilateral vision loss/eye condition and service connection for chronic headaches are withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given the favorable action taken below with regard to the issue of whether new and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

II.  New and Material Evidence

The Veteran's initial claim for service connection for bilateral hearing loss was denied in a February 2004 rating decision on the grounds that the evidence available at that time did not show a current hearing loss disability that was incurred during or caused by his active duty service.  The Veteran did not appeal the rating decision.  Accordingly, the August 2003 rating decision became final.  38 U.S.C.A. § 7105(c).

The pending request to reopen the Veteran's claim for service connection for bilateral hearing loss was received by VA in April 2010.  In a January 2011 rating decision, the RO determined that new and material evidence had not been obtained and declined to reopen the Veteran's claim.  As noted above, the Veteran has appealed this decision and this matter is now before the Board for its consideration.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the RO's final August 2003 rating decision, the evidentiary record consisted only of the Veteran's August 2003 claim, service treatment records encompassing his periods of active duty and reserve service, and an excerpt from a published history of the U.S.S. Hancock

Since the August 2003 rating decision was issued, VA has obtained records for VA treatment received by the Veteran from March 2003 through June 2010 and the Veteran's August 2013 hearing testimony.  Also, the Veteran was afforded a VA examination of his claimed hearing loss in August 2010.  A report of this examination and a January 2011 addendum opinion from the VA examiner are also associated with the record.

During his hearing, the Veteran testified that he sustained acoustic trauma while serving as a cannon cocker on a "155 howitzer."  He testified that this acoustic trauma occurred during summer trainings and during periodic weekend trainings during reserve service through August 1985.  The VA treatment records show that the Veteran was evaluated and treated from May through June of 2006 for reported hearing loss and that he was issued hearing aids in July of 2006.  During the August 2010 VA examination, the Veteran reported that he had been experiencing hearing loss since his period of active duty and reserve service.  Audiometric testing performed at that time confirmed the presence of bilateral sensorineural hearing loss.  Although the examiner provided a negative etiology opinion in her January 2011 addendum, for the reasons discussed below, this opinion is incomplete and the possibility remains that the Veteran's hearing loss was caused by or related to acoustic trauma sustained during his active duty and reserve service.

The evidence obtained since the final August 2003 rating decision shows clearly that the Veteran has current bilateral hearing loss.  Considered in conjunction with the Veteran's hearing testimony and reported onset of hearing loss during service, the newly obtained evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Withdrawn Appeals

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, withdrawals of an appeal must be in writing.  See 38 C.F.R. § 20.204(b) (2013).

In April 2010, VA received the Veteran's original claims for service connection for bilateral vision loss and chronic headaches.  These claims were denied granted in the RO's January 2011 rating decision.  The Veteran subsequently perfected an appeal as to these denials by filing a timely Notice of Disagreement and substantive appeal.  During his August 2013 hearing, the Veteran informed the Board on the record that he wished to withdraw his appeals concerning the issues of service connection for bilateral vision loss and chronic headaches.

Under the circumstances, there remains no allegation of error of fact or law for appellate consideration as to the issue of the Veteran's entitlement to service connection for bilateral vision loss/eye condition and for chronic headaches.  As such, the Veteran's appeal as to those issues is dismissed.


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for bilateral hearing loss is reopened.

The Veteran's appeal as to the issue of entitlement to service connection for bilateral vision loss/eye condition is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for chronic headaches is dismissed.


REMAND

The Veteran has provided credible testimony of acoustic trauma from discharging howitzer fire during his reserve service through August of 1985.  Essentially consistent with the Veteran's testimony, the service department records in the claims file include records which indicate that the Veteran did participate in various periods of active duty for training (ACDUTRA) from August 1977 through June 1985.

As noted above, an August 2010 VA examination revealed that the Veteran has current disabling sensorineural hearing loss in both ears.  In a January 2011 addendum, the VA examiner opined that it is less likely as not that the Veteran's claimed hearing loss is related to his active duty service because normal hearing was shown three years after his separation from active duty service, during a June 1978 audiogram.  The examiner did not discuss in her rationale, however, whether the Veteran's acoustic trauma from discharging howitzers during his reserve service through 1985 caused or contributed to the Veteran's current hearing loss.  In the absence of such discussion or rationale, the VA examiner's August 2010 VA examination and January 2011 addendum opinion are incomplete.  For this reason, the Veteran should be afforded a new VA examination to re-explore whether his current hearing loss was sustained during his active duty service or period of reserve service, or, as a result of an injury or illness sustained by the Veteran during such service.  38 C.F.R. § 3.159(c)(4).

Additionally, the Board notes that the Veteran was evaluated for hearing loss during VA treatment in June 2006 at the VA outpatient clinic in Chattanooga, Tennessee.  Although the corresponding record expresses the Veteran's speech discrimination scores and a bilateral hearing loss diagnosis, the specific results from the audiometric testing are not reported.  The Veteran's audiometric tests scores from the June 2006 testing are highly relevant to the issue on appeal.  As such, efforts should be made to locate these audiometric test results and to associate them with the claims file.  38 C.F.R. § 3.159(c)(2).

Also prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his hearing loss since June 2010.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection bilateral hearing loss.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his hearing loss.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided him with treatment for his hearing loss since June 2010.

2.  Make efforts to obtain the numerical test scores from the audiometric testing performed during treatment in June 2006 at the VA outpatient clinic in Chattanooga, Tennessee, and the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran was exposed to periodic acoustic trauma from discharging howitzer fire while serving as a cannon cocker during reserve service from August 1977 through August 1985.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of hearing loss and tinnitus, additional details concerning his in-service and post-service history of noise exposure, in-service and post-service treatment history, audiometric testing to determine pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz, and speech recognition ability for each ear as determined via Maryland CNC test. 

The examiner should provide a diagnosis with respect to the Veteran's hearing loss and an opinion as to whether he or she believes that the Veteran's hearing loss was at least as likely as not (i.e., at least a 50 percent probability) sustained during his active duty or reserve service, or resulted from an injury or illness sustained by the Veteran during his active duty or reserve service. 

In rendering the requested opinions, the examiner should consider all other relevant evidence, to include the Veteran's service treatment records, post-service treatment records, previous August 2010 VA examination and January 2011 addendum opinion, and the Veteran's lay assertions and hearing testimony.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for bilateral hearing loss should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


